Citation Nr: 0519808	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a bilateral foot 
disorder.  

2.	Entitlement to service connection for a cervical spine 
disorder.  

3.	Entitlement to a rating in excess of 10 percent for 
asthma.  

4.	Entitlement to a rating in excess of 10 percent for 
erosive antritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984, from January 1985 to January 1988, and from 
April 1997 to April 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of March 2001 and February 2002 rating decisions of 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for bilateral foot and 
cervical spine disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

It is noted that the veteran initially appealed the effective 
date of the award of service connection for asthma.  In a 
letter dated in January 2003, the veteran withdrew this 
matter from his appeal.  


FINDINGS OF FACT

1.	The veteran's erosive antritis is manifested by the need 
to take daily medication and restrictions of the veteran's 
diet, without a demonstration of areas of erosion or 
ulceration.  

2.	The veteran requires daily bronchodilator therapy for 
medical management of his asthma.  




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
erosive antritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7807 (2004).  

2.	The criteria for a rating of 30 percent for asthma have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters in June 2001 and February 2002 
that provided notification of the information and medical 
evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that is believed to 
pertain to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for erosive antritis and asthma were 
granted by the RO in the March 2001 decision that gave rise 
to this appeal.  The veteran has appealed the 10 percent 
evaluation assigned for each disorder.  The propriety of the 
initial ratings will be adjudicated.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Regarding a contention advanced by the 
veteran's representative, that the VA examiners who evaluated 
the veteran have not had the opportunity to review the 
veteran's claims file, it is found that review of the 
examination reports shows that sufficient review of past 
medical records was accomplished.  Under these circumstances, 
for the issues relating to the evaluation of erosive antritis 
and asthma, the record is deemed to be adequate for appellate 
adjudication.  

Regarding the evaluation of the veteran's erosive antritis, 
it is noted that an examination was conducted by VA in 
December 2000.  At that time, it was noted that the veteran 
reported a history of food poisoning while in service in 
1997.  He sated that after that episode, he had started to 
have epigastric pain and frequent heartburns.  He complained 
of heartburn associated with pyrosis and reflux of acid 
content, excessive burping and bloating.  He denied vomiting, 
hematemesis or melena.  He used several types of antacids, as 
he needed them to treat his symptoms.  He had no history of 
circulatory disturbances or hypoglycemic reactions.  He 
stated that he had occasional diarrhea, but denied 
constipation.  He had no history of ulcer disease, weight 
changes or anemia.  Examination of the abdomen showed normal 
peristalsis, with the abdomen being soft and depressible.  An 
upper gastrointestinal series study showed no hiatal hernia, 
gastroesophageal reflux or active ulcer disease, but changes 
suggestive of erosive antritis.  The diagnosis was erosive 
antritis.  

VA outpatient treatment records include an April 2001 report 
of an esophagogastroduodenoscopy and biopsy.  This showed a 
small hiatal hernia, with evidence of erosive gastritis of 
the stomach.  There was no disability of the pylorus, 
although there was evidence of duodenitis.  

An examination was conducted by VA in April 2002.  At that 
time, the findings of the April 2001 procedure were reported.  
The veteran noted that he had been informed that he needed to 
follow a special diet in order to avoid gastric symptoms.  He 
complained of acid reflux especially during the night.  This 
was relieved with medication, but worsened with some kinds of 
food such as caffeine, beer or spicy foods.  He also 
complained of excessive flatulence.  He denied vomiting, 
hematemesis, or melena.  He took the medications Zantac and 
Aciphex on a daily basis.  The veteran stated that he 
occasionally got diarrhea, but denied constipation, colic-
type abdominal pain, nausea or vomiting.  Examination showed 
normal peristalsis.  The abdomen was soft and depressible.  
The diagnoses were small hiatal hernia, erosive gastritis, 
and duodenitis.  The examiner remarked that the veteran's 
hiatal hernia was a congenital condition, but that the 
duodenitis could be related to the erosive antritis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The veteran's erosive antritis has been rated as hypertrophic 
gastritis.  For chronic hypertrophic gastritis, with small 
nodular lesions and symptoms, a 10 percent evaluation is 
warranted.  With multiple small eroded or ulcerated areas and 
symptoms, a 30 percent evaluation is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7307.  

The veteran's erosive antritis is manifested by the need to 
take daily medication and restrictions of the veteran's diet.  
The recent evaluations, which include a complete 
esophagogastroduodenoscopy, have not, as yet, demonstrated 
areas of erosion or ulceration upon which a 30 percent 
evaluation may be based.  As the criteria for the 30 percent 
rating have not been manifested, an increased rating is not 
warranted.  

Regarding the veteran's claim for a rating in excess of 10 
percent for asthma, it is noted that an examination was 
conducted by VA in December 2000.  At that time, his chief 
complaints were of a productive cough, although he denied 
hemoptysis or anorexia.  He complained of dyspnea on exertion 
upon climbing several flights of stairs and stated that he 
had asthma attacks very often after having had an upper 
respiratory infection or if he discontinued his medications.  
He could not establish any frequency of these exacerbations.  
He used an Albuterol inhaler, 2 puffs, every 6 hours; 
Azmacort, 2 puffs, every 6 hours; and Serevent, 2 puffs, 
twice per day.  He stated that he had had 2 absences from 
work in the last 6 months due to his asthma exacerbations.  
Examination of the chest showed it to be symmetric to 
expansion.  The lungs were clear to auscultation, with no 
wheezes, rales or rhonchi.  Pulmonary function studies showed 
mild obstructive lung disease, with air trapping.  FEV-1 was 
87 percent predicted and FEV1/FVC was 77 percent.  

An examination was conducted by VA in April 2002.  At that 
time, the veteran stated that he had not been hospitalized or 
needed treatment in the emergency room for his asthma over 
the last two years.  He complained of frequent upper 
respiratory tract infections that preceded his asthma, but 
could not establish how many he had had over the past year.  
He denied hemoptysis or anorexia.  He did have dyspnea on 
exertion on climbing a flight of stairs.  He used an 
Albuterol inhaler every six hours, and had been prescribed 
Flovent, but did not use it due to a bad taste.  Examination 
showed his chest to be symmetric to expansion and his lungs 
to be essentially clear to auscultation.  There were no 
wheezes, rales, or rhonchi.  Pulmonary function studies were 
interpreted to show moderate obstructive ventilatory 
impairment that was responsive to bronchodilator therapy.  
Moderate air trapping and increased airway resistance were 
also noted.  It was noted that, when compared to the previous 
study in December 2000, there had been a 500 cc drop in FEV1 
that was consistent with worsening obstructive lung disease.  
FEV1 was noted to be 75 percent predicted and FEV1/FVC was 75 
percent, being 90 percent of predicted.  The diagnosis was 
asthma.  

For bronchial asthma, with FEV-1 of between 71 to 80 percent 
predicted, or, FEV-1/FVC of 71 to 80 percent, or, with 
intermittent inhalational or oral bronchodilator therapy, a 
10 percent rating is warranted.  With FEV-1 of between 56 to 
70 percent predicted, or, FEV-1/FVC of 56 to 70 percent, or, 
with daily inhalational or oral bronchodilator therapy, or 
with inhalational anti-inflammatory medication, a 30 percent 
is warranted.  With FEV-1 of between 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, a 
60 percent is warranted.  With FEV-1 that is less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high does corticosteroids or immuno-suppressive 
medications warrants a 100 percent rating.  38 C.F.R. § 4.97, 
Code 6602.  The readings used are those obtained after 
bronchodilation.  See 61 Fed. Reg. 46,728 (September 5, 
1996).

The veteran's asthma is shown to require daily bronchodilator 
therapy for management of the disorder.  While the pulmonary 
function testing is not shown to have reached the levels 
necessary for the 30 percent evaluation, the need for daily 
medication is believed to more closely approximate the 
criteria for that higher rating.  38 C.F.R. § 4.7.  Thus, a 
30 percent evaluation is found to be warranted.  The veteran 
is not; however, shown to visit his physician on a monthly 
basis for management nor has he required courses of systemic 
corticosteroids for treatment of the condition.  Under these 
circumstances, a rating in excess of 30 percent is not shown.  


ORDER

A rating in excess of 10 percent for erosive antritis is 
denied.  

A rating of 30 percent for asthma is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


REMAND

Regarding the veteran's claims for service connection for 
bilateral foot and cervical spine disabilities, it is noted 
that review of the service medical records shows 
manifestations of these disorders while the veteran was on 
active duty.  

The veteran was shown to manifest mild flat feet on 
examination at entry into service in 1980, then, on 
examination for his second period of service, in December 
1984, the disability was described as being moderate.  On 
examination in June 1994, between his second and third 
periods of service, the disorder was described as being 
moderate to severe and, while not shown to be significantly 
symptomatic during his second period of service, the veteran 
had complaints of foot pain on VA outpatient examination in 
June 2001.  The veteran's representative has argued that the 
record shows a progression of the severity of the disability 
associated with the veteran's flat feet during service.  The 
board finds that additional examination is necessary to 
ascertain whether this disorder may have been aggravated by 
service.  

Regarding the veteran's cervical spine disorder, it is noted 
that he had complaints of cervical spine strain during his 
third period of active duty.  It is believed that a medical 
examination is necessary to ascertain whether those 
complaints may be related to his current disability.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo a foot examination.  The 
examiner should be requested to render an 
opinion regarding whether the veteran's 
foot disorder meets the criteria for an 
acquired disability under the provisions 
of 38 C.F.R. § 4.57.  It should then be 
requested that an opinion be rendered 
regarding whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the veteran's foot 
disorder was aggravated by service.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide the rationale for all conclusions 
reached.  

2.  The RO should arrange for the veteran 
to undergo a spine examination to 
ascertain the current nature and etiology 
of any cervical spine disorder.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability of 50 
percent or greater) that any cervical 
spine disorder may be etiologically 
related to the complaints that the 
veteran manifested during service.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide the rationale for all conclusions 
reached.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


